DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.

Election of Original Presentation
Newly amended claims 21-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 21 recites limitations with separate utility such as “generating, by the at least one computing device, a recommendation of a second good or service and an offer related to the second good or service, the recommendation based at least in part on collected marketing data; plotting, by the at least one computing device, a physical path to be navigated to physically obtain the first good or service and the second good or service, the plotted physical path based at least in part on the collected marketing data;”  This is an alternative to Claim 1’s recited “generating, by the at least one computing device, a recommendation of a second good or service based on characteristics of the first good or service specified by the user;”


Status of Claims
Applicant's “Request for Continued Examination” filed on 11/24/2020 has been considered.  
Rejection to Claims 1-9 and 21-31 under 35 USC 101 have been overcome.  
Claims 1, 8, 21, 27 and 30 are amended.
Claims 10-20 are cancelled.
Claims 21-29 are withdrawn as directed to a non-elected invention.
Claims 1-9 and 21-31 are currently pending.
Claims 1-9 and 30-31 have been examined.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2020 and 3/10/2021 is being considered by the examiner.
Claim Objections
Claim 30 objected to because of the following informalities:  Claim 30 recites “one of more sensors configured to detect physical touch” which should read “one or more sensors configured to detect physical touch.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8 recites the limitation " the generating the recommendation uses user preferences involving monitored physical user interactions, detected using a sensor of the at least one computing device configured to detect physical touch." It is unclear whether the generating the recommendation is based on characteristics of the first good or service specified by the user, as recited in claim 1, or based on user preferences involving monitored physical user interactions, as recited in claim 8, or some combination of these.  Are these factors combined to generate a recommendation?  If so, how?  The limitation will be interpreted as any generation of recommendations involving monitored physical interactions using physical touch sensors, regardless of whether characteristics of goods or services have been specified by the user.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,147,208 B1 to Argue in view of U.S. Patent Application No. 2017/0039613 A1 to Kaehler in further view of US Patent Application No. 2015/0193982 A1 to Mihelich.
	
Regarding Claim 1, Argue discloses in a digital medium environment to guide physical navigation of a user, a method implemented by at least one computing device, the method comprising: 
receiving, by the at least one computing device, a user input specifying a first good or service; ([19]) a user may input a shopping list by means of a mobile computing device)
generating, by the at least one computing device, a recommendation of a second good or service; ([42] one or more product recommendations are generated, recommendations may be selected for products that are located along the generated route [37] a route passing by the locations of the items of the shopping list may be generated)
determining, by the at least one computing device, locations of the first good or service and the second good or service within a physical store; ([20] The server system 102b may host or access (determining) a product location database 104b that maps products to locations in the floor plan of the store … a product identifier may be mapped to a shelf 
plotting, by the at least one computing device, a physical path to physically obtain the first good or service and the second good or service at the physical store based on the determined locations; ([47] for products of interest/recommendations not located along the generated route, non-conformal segments may be generated and added to the route, or substituted for portions of the route that direct the shopper past the locations of the identified products [28] Fig. 2B shows a route for a received shopping list passing by each item on the list [3] providing in-store directions to shoppers) 
displaying, by a display device of the at least one computing device, digital content based on the plotted physical path as a guide in physically obtaining the first good or service, the digital content including an indication of the second good or service at a location of the second good or service in the physical store. ([50] display device 530 [43] presenting the generated route to the customer as well as any recommendations, transmitting turn-by-turn directions guiding the customer around the floor plan from one item of the list to the next along the generated route [42] recommendations may be selected for products that are located along the generated route; [28] Fig 2B shows items A-J are visited by route 206 (items A-J are indications of goods or services at a location of the goods or services in the physical store)

Argue does not explicitly teach a recommendation of a second good or service based on characteristics of the first good or service specified by the user; generating, by the at least one computing device, augmented reality (AR) digital content to display the plotted physical path to physically obtain the first good or service, the AR digital content based at least in part on input from one or more sensors of the at least one digital computing device; augmented reality (AR) digital content; the AR digital content.  
Kaehler, on the other hand, teaches a recommendation of a second good or service based on characteristics of the first good or service specified by the user; [0005] (the AR system provides purchasing alternatives to a shopper who is about to purchase a target item or product in a physical retail location.  Alternatives may include recommendations for a similar product that better suites the needs or the shopper (characteristics specified by the user) and/or related or correlated products that are associated with the target; [0067] items or services within their desired budget and in accordance with their needs (characteristics).) augmented reality (AR) digital content; the AR digital content.  ([0065] FIGS. 5B and 5C depict another way in which an AR system may present an offer to a user. As depicted there, the ARD 500 may display an offer 512 above the shopping cart 510, where the offer 512 (AR digital content) may provide suggested purchases based on the user's shopping list. The offer 512 may be presented in addition to any reminders the ARD may provide to the user regarding their shopping list. As the user peruses the retail location (e.g., grocery market) for the items on the shopping list, the ARD may also provide recommendations 514, 516 of various products, prompting the user to direct their attention to those products on the shelves, as shown in FIG. 5C. These offers 514, 516 may provide suggestions to purchase items that are in-stock and available at the retail location.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Argue, the features as taught by Kaehler, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized 
Mihelich, on the other hand, teaches generating, by the at least one computing device, augmented reality (AR) digital content to display the plotted physical path to physically obtain the first good or service, the AR digital content based at least in part on input from one or more sensors of the at least one digital computing device; displaying the generated AR digital content; [0050] (navigational assistance feature can be used to facilitate user navigation in a retail setting. … pinpoint the location of the item within the store, and given the current position/orientation of the electronic device 700, determine a path to the location of the item and provide navigational assistance through navigational cues displayed in an AR overlay at the electronic device 700. Such navigational assistance can include, for example, displaying directional cues (e.g., which direction to head, arrows pinpointing the position of the item on a shelf), aisle/shelf numbers, one or more images of the item or its packaging to facilitate identification of the item on the shelf, and the like. [0025] Position/orientation information 122 and other sensor information 124 obtained by the electronic device 100 can be used to support any of a variety of location-based functionality)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Argue, the features as taught by Mihelich, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of 

Regarding Claim 2, Argue, Kaehler and Mihelich teach the method of claim 1. 
Argue discloses wherein the plotted physical path is described in relation to the physical store and the second good or service.  ([23] an electronic representation of the floor plan of a retail establishment including POS locations, entrances; [43]  Transmitting the ordered shopping list may include transmitting turn-by-turn directions guiding the customer around the floor plan 200 from one item of the list to the next along the generated 318 route; Fig. 2B)
Regarding Claim 3, Argue, Kaehler and Mihelich teach the method of claim 1. 
Argue discloses wherein the user input includes a shopping list.  ([19]) a user may input a shopping list by means of a mobile computing device)
Regarding Claim 9, Argue, Kaehler and Mihelich teach the method of claim 1. 
Argue discloses wherein the generating the recommendation includes applying user preferences involving past purchases of goods or services from a provider of the good or service specified.  ([42]) one or more product recommendations are generated, the customer’s past transactions may be analyzed and interests (preferences) of the customer inferred, one or more products that correspond to the interests may be selected for product recommendations)
Regarding Claim 31, Argue, Kaehler and Mihelich teach the method of claim 1. 
Argue discloses wherein the generating is based on identification of a user that originated the user input.  ([19] A user account may store such information as records of past 

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,147,208 B1 to Argue and U.S. Patent Application No. 2017/0039613 A1 to Kaehler and US Patent Application No. 2015/0193982 A1 to Mihelich in view of U.S. Patent Application No. 2015/0213058 A1 to Ambardekar.

Regarding Claim 4, Argue, Kaehler and Mihelich teach the method of claim 3. 
Argue does not explicitly teach wherein the user input of the shopping list is captured as a digital image of a physical shopping list.  
Ambardekar, on the other hand, teaches wherein the user input of the shopping list is captured as a digital image of a physical shopping list.  ([0027] Jane may capture one single image of a written shopping list)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Argue, the user input of the shopping list is captured as a digital image of a physical shopping list, as taught by Ambardekar, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Argue, .

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,147,208 B1 to Argue and U.S. Patent Application No. 2017/0039613 A1 to Kaehler and US Patent Application No. 2015/0193982 A1 to Mihelich in view of U.S. Patent Application No. 2015/0081604 A1 to Duque.
	
Regarding Claim 5, Argue, Kaehler and Mihelich teach the method of claim 1. 
Argue does not explicitly teach wherein the generating the recommendation uses a model trained using machine learning  to classify the user input or user characteristics into a respective segment of a plurality of segments and select one of a plurality of said recommendations based on the respective segment. 
Duque, on the other hand, teaches wherein the generating the recommendation uses a model trained using machine learning  to classify the user input or user characteristics into a respective segment of a plurality of segments and select one of a plurality of said recommendations based on the respective segment.  ([0007] the video demographics analysis system produces demographic classifier models that predict the demographic characteristics of a viewer; [0011] predict the demographic group of a user permits the system to provide user-specific content based on the user's determined demographic group. For instance, the system can provide recommendations on videos tending to appeal to the user's demographic group, or advertisements that are relevant to that demographic group)

Regarding Claim 6, Argue, Kaehler and Duque teach the method of claim 5. 
Argue does not explicitly teach wherein the model is trained using digital marketing data describing the characteristics for a plurality of users and respective said user inputs. 
Duque, on the other hand, teaches wherein the model is trained using digital marketing data describing the characteristics for a plurality of users and respective said user inputs.  ([0036] in order to train the user classifier models 215 a training set 265 is first produced for each demographic attribute value 210.  Specifically, for a given demographic attribute value, the demographic analysis module 119 identifies a set of viewing periods 255A most representative of that demographic attribute value. [0037] the information associated with a viewing period 255A is used as a source of user features characterizing users.  Many different types of user features 260 may be extracted from the viewing periods 255, such as information about the viewings during the period, about the users associated with the videos that were viewed, or about 
It would have been obvious to one of ordinary skill in the art to include in the  method, as taught by Argue, the model is trained using digital marketing data describing the characteristics for a plurality of users and respective said user inputs, as taught by Duque, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Argue, to include the teachings of Duque, in order to provide user-specific content based on user demographics/segments (Duque, [0005]).
Regarding Claim 7, Argue, Kaehler and Mihelich teach the method of claim 1. 
Argue discloses wherein the generating the recommendation is based at least in part on past purchase behavior of users indicating a likelihood of purchase of the good or service.  ([42]) one or more product recommendations are generated, the customer’s past transactions may be analyzed and interests of the customer inferred, one or more products that correspond to the interests may be selected for product recommendations)
Argue does not explicitly teach applying a weighting of an association of the good or service with a plurality of other said goods or services to generate the recommended good or service, the weighting based at least in part on past purchase behavior of users indicating a likelihood of purchase of the good or service with respective ones of the plurality of other said goods or services. 
applying a weighting of an association of the good or service with a plurality of other said goods or services to generate the recommended good or service, the weighting based at least in part on past behavior of users indicating a likelihood of [selection] of the good or service with respective ones of the plurality of other said goods or services.  ([0076] Another usage scenario is to predict, for a given set of demographic attribute values, which videos would be of interest to viewers with such demographics.  This is useful, for example, to create a list of recommended videos for such a viewer. When a new video is submitted, the demographics analysis module 119 computes a set of demographic values having the highest match probabilities for the video for categories of interest.  For instance, for a video containing content related to social security benefits, the highest value for the gender category might be female with match strength 0.7, [0077] Similarly, the various recommendations may be ordered according to computed relevance values, with each recommendation source--e.g. derived from demographics, or from keyword matches--possibly having its own particular formula for computing a relevance value.)
It would have been obvious to one of ordinary skill in the art to include in the  method, as taught by Argue, applying a weighting of an association of the good or service with a plurality of other said goods or services to generate the recommended good or service, the weighting based at least in part on past behavior of users indicating a likelihood of selection of the good or service with respective ones of the plurality of other said goods or services, as taught by Duque, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date .

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,147,208 B1 to Argue and U.S. Patent Application No. 2017/0039613 A1 to Kaehler and US Patent Application No. 2015/0193982 A1 to Mihelich in view of U.S. Patent Application No. 2017/0372401 A1 to Wang.
	
Regarding Claim 8, Argue, Kaehler and Mihelich teach the method of claim 1. 
Argue does not explicitly teach wherein the generating the recommendation uses user preferences involving monitored physical user interactions, detected using a sensor of the at least one computing device configured to detect physical touch, with previous goods or services of a provider of the good or service specified. 
Kaehler, on the other hand, teaches a sensor of the at least one computing device configured to detect physical touch.  ([0007] image sensors on the AR device may detect that the user has physically engaged with the target product, for example, by grasping or holding it in the field-of-view of the AR device image sensors. The AR device may be configured to do this by acquiring, using an image sensor of the AR device, an image of the user and executing instructions stored on computer-readable media of the augmented reality device that recognizes visual features in the image that indicate close proximity between the target product and the user. [0033] the AR system may determine that the user is interested in an object by analyzing the gaze of the shopper, recognizing that the shopper has touched, or picked up the product.)

Wang, on the other hand, teaches wherein the generating the recommendation uses user preferences involving monitored physical user interactions, detected using a sensor of the at least one computing device configured to detect physical touch, with previous goods or services of a provider of the good or service specified.  ([0011] Embodiments may provide a smart shopping cart or other device that can detect user interactions for the shopper with products in the retail store as part of the shopping experience and prior to a check-out phase of the shopping experience.  Based on the locally stored information and the user interaction, the smart shopping cart or other device can provide product recommendations [0012] The digital devices allow retailers to track shoppers' locations, their dwell time at different product sections, shoppers' heat map in the store, shoppers' interactions with the displays, etc., which capture shoppers' in-store shopping behavior, their product/discount preferences and their real-time shopping context (e.g.,, putting things in a shopping cart, or adding things to a shopping list, stopping in front of a product, etc.) [0013] The shopping cart 102 is augmented with various sensors such as one or more of cameras 106 at the top of the basket 108 (although the cameras could be located in other locations) of the cart 102, one or more RF transceivers 110 surrounding the basket 108 (although 
It would have been obvious to one of ordinary skill in the art to include in the  method, as taught by Argue, wherein the generating the recommendation uses user preferences involving monitored physical user interactions, detected using a sensor of the at least one computing device, with previous goods or services of a provider of the good or service specified, as taught by Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Argue, to include the teachings of Wang, in order to recommend products in the right context tailored to the shopper (Wang, [0001]).

Claims 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,147,208 B1 to Argue in view of U.S. Patent Application No. 2017/0039613 A1 to Kaehler.

Regarding Claim 30, Argue discloses in a digital medium environment to guide physical navigation, a system comprising: a display device; a processing system; and a computer-readable  
receiving a user input specifying a first good or service; ([19]) a user may input a shopping list by means of a mobile computing device)
generating a recommendation of a second good or service ([42] one or more product recommendations are generated, recommendations may be selected for products that are located along the generated route [37] a route passing by the locations of the items of the shopping list may be generated) 
plotting a physical path to be navigated to physically obtain the first good or service and the second good or service; ([47] for products of interest/recommendations not located along the generated route, non-conformal segments may be generated and added to the route, or substituted for portions of the route that direct the shopper past the locations of the identified products [28] Fig. 2B shows a route for a received shopping list passing by each item on the list [3] providing in-store directions to shoppers) and 
displaying digital content, using the display device, based on the plotted physical path as a guide to physically obtain the first good or service, the digital content including an indication of a direction to a location of the second good or service and identifying the second good or service. ([50] display device 530 [43] presenting the generated route to the customer as well as any recommendations, transmitting turn-by-turn directions guiding the customer around the floor plan from one item of the list to the next along the generated route [42] recommendations may be selected for products that are located along the 

Argue does not explicitly teach one of more sensors configured to detect physical touch; monitoring physical user interaction with physical goods or services at a physical store using the one or more sensors configured to detect physical touch; a recommendation of a second good or service based on the user input physical user interaction monitored using the one or more sensors configured to detect physical touch; augmented reality (AR) digital content; the AR digital content.  
Kaehler, on the other hand, teaches one of more sensors configured to detect physical touch; monitoring physical user interaction with physical goods or services at a physical store using the one or more sensors configured to detect physical touch; ([0007] image sensors on the AR device may detect that the user has physically engaged with the target product, for example, by grasping or holding it in the field-of-view of the AR device image sensors. The AR device may be configured to do this by acquiring, using an image sensor of the AR device, an image of the user and executing instructions stored on computer-readable media of the augmented reality device that recognizes visual features in the image that indicate close proximity between the target product and the user. [0033] the AR system may determine that the user is interested in an object by analyzing the gaze of the shopper, recognizing that the shopper has touched, or picked up the product.) a recommendation of a second good or service based on the user input physical user interaction monitored using the one or more sensors configured to detect physical touch; [0005] (the AR system provides purchasing alternatives to a shopper who is about to purchase a augmented reality (AR) digital content; the AR digital content.  ([0065] FIGS. 5B and 5C depict another way in which an AR system may present an offer to a user. As depicted there, the ARD 500 may display an offer 512 above the shopping cart 510, where the offer 512 (AR digital content) may provide suggested purchases based on the user's shopping list. The offer 512 may be presented in addition to any reminders the ARD may provide to the user regarding their shopping list. As the user peruses the retail location (e.g., grocery market) for the items on the shopping list, the ARD may also provide recommendations 514, 516 of various products, prompting the user to direct their attention to those products on the shelves, as shown in FIG. 5C. These offers 514, 516 may provide suggestions to purchase items that are in-stock and available at the retail location.)
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Argue, the features as taught by Kaehler, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Argue, to include the teachings of Kaehler, in order to provide offers at the retail location (Kaehler, [0065]).


Response to Arguments
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 101 have been fully considered and are persuasive.  The rejection has been overcome.
Applicant’s arguments with respect to rejection of the claim under 35 USC 103 have been considered but are moot in view of new grounds of rejection. 
Applicant argues that the references do not alone disclose or in combination suggest all of the features of claim 1 as amended.
Examiner notes that the previously cited Argue and Kaehler teach the majority of claim 1, and every limitation of claim 30.  However, newly cited Mihelich is relied upon to teach the generating AR digital content based on sensors input step of claim 1.  Examiner directs applicant’s attention to the office action, above.
Applicant further argues that Want does not teach or suggest at least one sensor is configured to detect physical touch.  However, Kaehler teaches this limitation.  Examiner directs applicant’s attention to the office action, above.
Applicant’s arguments regarding claim 21 are moot, as this claim is withdrawn.
Regarding claim 30, applicant argues that Argue does not teach generating a recommendation based on monitored physical user interactions detected using a sensor of the computing device.  However, Kaehler teaches this limitation. Examiner directs applicant’s attention to the office action, above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625